                                                          Exhibit #2




Case 1:18-cr-00018-JPJ-PMS
     Case 1:08-cr-00018-JPJ Document
                            Document125-2
                                     5 FiledFiled
                                              04/22/08
                                                  11/23/18
                                                        Page
                                                           Page
                                                             1 of17ofPageid#:
                                                                     7 Pageid#:
                                                                              7 229
Case 1:18-cr-00018-JPJ-PMS
     Case 1:08-cr-00018-JPJ Document
                            Document125-2
                                     5 FiledFiled
                                              04/22/08
                                                  11/23/18
                                                        Page
                                                           Page
                                                             2 of27ofPageid#:
                                                                     7 Pageid#:
                                                                              8 230
Case 1:18-cr-00018-JPJ-PMS
     Case 1:08-cr-00018-JPJ Document
                            Document125-2
                                     5 FiledFiled
                                              04/22/08
                                                  11/23/18
                                                        Page
                                                           Page
                                                             3 of37ofPageid#:
                                                                     7 Pageid#:
                                                                              9 231
Case Case
     1:18-cr-00018-JPJ-PMS
          1:08-cr-00018-JPJ Document 125-2
                                     5 FiledFiled
                                             04/22/08
                                                  11/23/18
                                                        PagePage
                                                             4 of 7
                                                                  4 ofPageid#:
                                                                       7 Pageid#:
                                                                               10 232
Case Case
     1:18-cr-00018-JPJ-PMS
          1:08-cr-00018-JPJ Document 125-2
                                     5 FiledFiled
                                             04/22/08
                                                  11/23/18
                                                        PagePage
                                                             5 of 7
                                                                  5 ofPageid#:
                                                                       7 Pageid#:
                                                                               11 233
Case Case
     1:18-cr-00018-JPJ-PMS
          1:08-cr-00018-JPJ Document 125-2
                                     5 FiledFiled
                                             04/22/08
                                                  11/23/18
                                                        PagePage
                                                             6 of 7
                                                                  6 ofPageid#:
                                                                       7 Pageid#:
                                                                               12 234
Case Case
     1:18-cr-00018-JPJ-PMS
          1:08-cr-00018-JPJ Document 125-2
                                     5 FiledFiled
                                             04/22/08
                                                  11/23/18
                                                        PagePage
                                                             7 of 7 ofPageid#:
                                                                       7 Pageid#:
                                                                               13 235
